    Case: 1:17-cv-08829 Document #: 242 Filed: 12/20/18 Page 1 of 2 PageID #:5589



                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

       NEXT Payment Solutions, Inc.,                 )
                                                     )
                      Plaintiff,                     )      Case No. 17 CV 8829
                                                     )
       vs.                                           )      Honorable Ruben Castillo,
                                                     )      U.S. Magistrate Judge Young Kim,
       CLEAResult Consulting, Inc.,                  )
                                                     )      JURY TRIAL DEMANDED
                      Defendant.                     )

       TO:     Anthony Fuga                          Shannon Armstrong
               Tammy Tabush                          Matt Donohue
               Holland & Knight LLP                  Holland & Knight LLP
               131 South Dearborn St., 30th Floor    2300 U.S. Bancorp Tower
               Chicago, IL 60603                     111 S.W. Fifth Ave.
               Timothy.ray@hklaw.com                 Portland OR 97204
               Tammy.tabush@hklaw.com                matt.donohue@hklaw.com
               312-263-3600                          shannon.armstrong@hklaw.com

                                    NOTICE OF FILING

       PLEASE TAKE NOTICE that on Thursday, December 20, 2018 the undersigned attorney
filed with the Clerk of the Court for the U.S. district court Northern District of Illinois Eastern
Division, 219 South Dearborn Street, Chicago, IL 60604, Plaintiff’s Memorandum in Opposition to
Defendant’s Motion for Summary Judgment, Response to Defendant’s Rule 56.1 Statement of
Undisputed Fact, Rule 56.1 (b)(3)(C) Statements of Additional Fact and Exhibits A, B, D, E, F, G,
G(22), G(27), G(32), G(33), G(34), G(36), G(40), G(42), G(43), G(44), G(47), G(48), G(49), G(50),
G(52), G(54), G(55), G(56), G(59), G(60), G(61-a), G(61-b), G(61-c), G(63-b), G(63-c), G(63-d),
G(64-a), G(64-b), G(65-a), G(65-b), G(65-c), G(65-d), G(65-e), G(66), G(67), G(68), G(69), G(70),
G(71-c), G(71-d), G(73), G(74), H, H(2), H(3), H(4), H(5), J, L, O, P, Q, R, S, S(1), S(2), T(1), T(2)
Under Seal, true and correct copies of which are served upon you.

                                   CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that this instrument was served on Thursday,
December 20, 2018, in accordance with Fed.R.Civ. P. 15, L.R.5.5 and the General Order on Electronic
Case Filings (ECF) pursuant to the district court’s system as to ECF filers upon Opposing Counsel of
Record.
                                                      By: /s/ Susan Bogart


Law Offices of Susan Bogart
111 W. Jackson Blvd., Ste. 1700
   Case: 1:17-cv-08829 Document #: 242 Filed: 12/20/18 Page 2 of 2 PageID #:5590



Chicago IL 60604
(312) 214-3271
Sbogart514@aol.com




                                        2
